410 U.S. 420
93 S. Ct. 1407
35 L. Ed. 2d 397
State of MICHIGAN, Plaintiff,v.State of OHIO.
No. 30, Orig.
Supreme Court of the United States
February 22, 1973

1
Charles F. Keeley, Lansing, Mich., for plaintiff.


2
Charles S. Rawlings, Columbus, Ohio, for defendant.


3
On exceptions to special master's report.


4
Upon consideration of the Report filed Nov. 9, 1971, by Senior Judge Albert B. Maris, Special Master, exceptions filed thereto, and argument thereon, it is now ordered, adjudged, and decreed as follows:


5
1. The exceptions filed by the State of Michigan to the report and recommendations of the Special Master are overruled.


6
2. The boundary line between the States of Ohio and Michigan in Lake Erie follows a line drawn from the point in Maumee Bay where the north cape of that bay was located in 1836 on a course having a bearing North 45° East measured from a true meridian, passing over the center of the existing circular concrete seawall on Turtle Island and continuing on the same course through the lake to the point where it intersects the boundary line between the United States and Canada.


7
3. In 1836 the north cape of Maumee Bay was located at the point in that bay where a line drawn North 87°49'44" East from Post 71 on the land boundary line between the States of Ohio and Michigan intersects a line drawn South 45° West from the center of the existing circular concrete seawall on Turtle Island, both bearings being measured from a true meridian.


8
4. The costs of this suit, including the expenses of the special master, shall be borne by the State of Michigan.